Citation Nr: 1214825	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  08-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed left ankle disorder. 

2.  Entitlement to service connection for a claimed right shoulder condition, to include as secondary to a left ankle disability. 

3.  Entitlement to service connection for a claimed right knee condition, to include as secondary to a left ankle disability.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from November 1980 to November 1983, with subsequent service with the Army Reserve. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the RO. 

In September 2009, the Veteran testified at a hearing before the undersigned Veterans Law Judge held at the RO. 

The Board remanded the case to the RO for further development of the record in March 2010.

As previously noted, the issue of entitlement to compensation under 38 U.S.C.A. § 1151 for a right shoulder disability had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  However, no formal rating decision has been undertaken by the RO.  Therefore, the Board does not have jurisdiction and again refers it for appropriate action. 


FINDINGS OF FACT

1.  The Veteran is shown to have been treated for left ankle injuries during her period of active service.

2.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to a left ankle disorder since service.    

3.  The currently demonstrated left ankle degenerative changes is not shown to be due to a documented injury or other event or incident of the Veteran's period of active service.     

4.  The Veteran is not shown to have manifested complaints or findings of a right shoulder or right knee disorder during service or for many years thereafter.   

5.  The currently demonstrated right shoulder and right knee pathology is not shown to be due to an event or incident of the Veteran's period of active service or to have been caused or aggravated by a service-connected disability.   



CONCLUSIONS OF LAW

1.  The Veteran's left ankle disability manifested by degenerative changes is not due to disease or injury that was incurred in or aggravated by active service; nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have a right shoulder disability due to disease or injury that was incurred in or aggravated by the active service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

3.  The Veteran does not have a right knee disability due to disease or injury that was incurred in or aggravated by active service; nor is it proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In letters dated in July 2006, September 2006, November 2006, March 2008, April 2010, and January 2011, as well as the prior Board remand, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  These letters also provided notice regarding potential ratings and effective dates.   See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed.  Therefore, the Board may decide the appeal without a remand for further notification.  

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and private medical records have been obtained.  

The Veteran was afforded VA examinations in November 2007 and June 2010.  Since the existing record is sufficient to decide these claims, further examination is not needed.  

Significantly, neither the Veteran nor her prior representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran contends that service connection is warranted for a left ankle disability, and as well for right shoulder and right knee conditions, as either directly related to service, or secondary to her left ankle disability.  

Specifically, the Veteran contends that she sustained a left ankle disability in service which caused her current left ankle arthritis; she further contends that this injury has caused her to fall, resulting in injuries to her right shoulder and right knee.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011).  

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) . 

In Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 . 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 . 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 .

In reviewing the evidence of record, the Veteran's service treatment records show that she was first seen in service in August 1982 for a left ankle injury after falling into a hole while playing softball.  The assessment was that of soft tissue injury to the left lateral malleous and sprained ligament.  The Veteran was again seen 
in January 1983 for left ankle pain and was diagnosed with 1st degree sprain of the  left ankle.  

The Veteran's separation examination dated October 1983 did not note any left ankle, right knee or right shoulder disorder.

The treatment reports from the VA Medical Center, dated from January 2001 
through October 2011, show treatment for right knee pain with a diagnosis of lateral meniscus tear of the right knee, as well as that of left ankle degenerative disease.  

These records also show treatment that the Veteran received for right shoulder pain, and a possible diagnosis of degenerative joint disease of the acromioclavicular joint.  The right shoulder and right knee disability were related in those records to a fall sustained in 1996.  

The report of a June 2006 VA whole body scan noted complaints of arthralgia, with a past history of an auto accident resulting in a fracture of the pelvis with pain in shoulders, knees and ankles.  The scan found focal uptake in the right anterolateral 8th and 9th ribs secondary to a recent fall.  Mild arthric/degenerative changes were noted in the L4 vertebra.  The bone scan was otherwise normal.

A September 2006 MRI report disclosed findings of a rotator cuff tear of the right shoulder for which the Veteran would undergo surgery.  An MRI of the right knee from that time showed a lateral meniscus tear, for which surgery was also recommended.  

A February 2007 report of a VA orthopedic consultation indicated that the Veteran was seen for her right knee, which was locked at about a 20 degrees of flexion.  Her MRI showed a lateral meniscus tear, and the medical meniscus looked like it had an old degeneration.  It was suggested that the Veteran should be scheduled for a right knee lateral and medial meniscectomy.   

The Veteran was afforded a VA joints examination in November 2007 when her history of a left ankle injury in service was noted.  She reported that her left ankle had started giving her trouble about 5 years earlier.  She reported having pain in the left ankle about every 3-4 days, lasting about 10 hours to all day, with a pain level of 8 out of 10.  She complained of having intermittent left ankle swelling and giving way and having left ankle disability that caused her to stop running, and walk slower going up stairs.  

Upon range of motion testing, all measurements were normal, with pain noted at the extremes, except for plantar flexion that was only to 35 degrees with pain, with the examiner indicating that a normal range of motion would be 45.  

The examination showed no tenderness or weakness of the left ankle.  An X-ray study of the left ankle showed minimal degenerative disease.  The examiner diagnosed the Veteran with left ankle degenerative joint disease.  

The VA examiner also stated that, in his opinion, this disability was less likely than not caused by military service.  In support of that opinion, the examiner indicated that the Veteran had no left ankle problems on the separation history and physical in 1983 and that there was no documentation of a chronic left ankle problem during service or any complaints of left ankle pain until around 2002, roughly 20 years after service.

A December 2007 private examination conducted for the Veteran's Social Security application noted that the Veteran's main complaint was right knee pain arising from a torn meniscus that was sustained in a fall one year earlier.  She described having constant aching pain and swelling in the right knee joint.  She also noted having some arthritic pain and discomfort in the right shoulder, left knee and left ankle.  

Upon examination, the Veteran was noted to walk with a slightly antalgic gait.  She had full range of motion of the right shoulder and a reduced range of motion of the right knee.  Her strength was 5/5 in all extremities except the right lower extremity where it was 4/5 distally and 5/5 proximally.  There was no evidence of subluxation, contracture, anklyosis or thickening.  

The joints were noted to be stable, but there was mild tenderness in the right shoulder and right knee.  There was mild swelling noted in the right knee with mild warmth to palpation, but no redness or effusion.  The Veteran was diagnosed with osteoarthritis of the right shoulder and right knee.

A January 2008 VA outpatient treatment record indicated that the Veteran reported falling after tripping on a chair from being startled.  At that time, she fell forward and her two palms and two knees made contact with the ground.  The Veteran also complained of additional right shoulder pain at that time.  Her right shoulder X-rays studies showed no bony abnormality.

The X-ray studies of the right knee from in January 2008 showed no evidence of fracture or subluxation and normal mineralization, but some mild lateral displacement of the patella versus poor positioning that could be associated with patella tracking disorder or chondromalacia patella.

An MRI of the right shoulder dated in January 2008 showed interval development of a full thickness rotator cuff tear involving the infraspinatus tendon which extended posteriorly to include the infraspinatus tendon.  

The MRI also noted a large subcoracoid bursa effusion, which was found to be likely related to the Veteran's rotator cuff tear.  She was also noted to have degenerative arthrosis of the acromioclavicular joint with secondary narrowing of the supraspinatus outlet.

The Veteran underwent surgery for repair of her right rotator cuff tear in June 2008.

The X-ray studies of the right knee taken in April 2009 showed that the bones were intact with no dislocation or subluxation, and the knee joint was without focal destructive osseous lesions.  The surrounding soft tissue was unremarkable.

At the recent hearing in September 2009, the Veteran described how she injured her left ankle in service.  She reported that, after service, her ankle did not bother her so much that she felt she needed to go to the doctor, but she did note that it ached about once or twice a month.  

The Veteran also reported that her ankle really started giving her problems around 1995 and got much worse about 2003, when her ankle gave way, causing her to fall, and injure her right knee and right shoulder.  She indicated that she had not sought treatment for her ankle after service until 2003.

The Veteran received a VA joints examination in June 2010 when the claims file was reviewed.  She reported having intermittent, daily left ankle pain of 7 out of 10, with flares of 10 out or 10 caused by excessive walking.  She also reported problems with swelling, and limitation of motion of the left ankle.  

As to the right shoulder, a prior X-ray study noting mild degenerative changes of the right shoulder was identified.  The X-ray studies of the ankle taken at her prior examination were noted to show very minimal degenerative disease mainly along the dorsal aspect of the talar bones.  

The Veteran's range of motion was evaluated.  She was diagnosed with left ankle degenerative joint disease and right shoulder degenerative joint disease.  The examiner indicated that, in his opinion, the left ankle disability was less likely as not caused by military service.  

In support of this opinion, the examiner stated that the Veteran had no left ankle problem on her separation history and physical in 1983 and that he could find no documentation of any chronic left ankle problem related to service.  

While the Veteran had left ankle pain in 1982 and 1983, the examiner noted that she reported having no further left ankle pain until around 2002, twenty years later.  He also noted that a request for a body scan done in June 2006 mentioned an auto accident with ankle pain, although the Veteran denied any nonmilitary injury to the left ankle.  

The examiner also stated that there was no evidence of the Veteran having left ankle arthritis within a year of service.

Taking into account all relevant evidence, the Board finds that service connection for a left ankle, right shoulder or right knee condition must be denied.   

The Board notes that, to the extent that the Veteran relates her right shoulder and right knee disabilities to a fall caused by her left ankle, there is no showing of a right knee or right shoulder condition in service or for many years thereafter.   

As to the claimed left ankle disability, the evidence shows that the Veteran suffered injuries to her left ankle in service and that she currently has a diagnosed disability of left ankle degenerative joint disease.  However, the Board finds that the preponderance of evidence is against the Veteran's claim.  

Specifically, the Board notes that VA examiner who examined the Veteran in both November 2007 and June 2010 opined that her current left ankle disability was not related to service.  

The Board finds the opinion is particularly probative and credible since they were provided by a VA examiner after a thorough review of the claims file and an examination of the Veteran.

While the Veteran was seen in 1982 for a left ankle injury and in 1983 for a sprained left ankle, the remainder of the service treatment records showed no complaints or findings referable to a left ankle disorder.  

The Veteran testified that she did have ankle pain on and off for years, but there is no showing of other left ankle complaints until over 20 years after the service.  In fact, at the time of the recent examination, she denied having any problems until many years after service.  

The Board also does not dispute the Veteran's statements that she feels she has a left ankle disability related to since service.  However, the Board finds the opinion of the VA examiner to be supported by the record and to be most probative for the purpose of deciding the appeal.  

As such, the Board finds her lay assertions to be inconsistent and to lack credibility for the purpose of establishing a continuity of symptomatology since service.  

Moreover, as service connection is not shown to be warranted for the claimed left ankle disability, a basis is not presented for favorable consideration of the Veteran's claims of secondary service connection for a right shoulder or right knee disability.

Thus, as the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).



ORDER

Service connection for a left ankle disorder is denied. 

Service connection for a right shoulder condition, to include as secondary to the left ankle disorder, is denied. 

Service connection for a right knee condition, to include as secondary to the left ankle disorder, is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


